PER CURIAM:
Previo los trámites correspondientes, el Procurador General presentó una querella en la que impu-taba al juez querellado el siguiente cargo:
El día 20 de agosto de 1978 el Juez de Distrito Luis G. Ma-rrero Torres incurrió en conducta ilegal, impropia y alta-mente reprensible, obstruyendo la justicia al llevarse con-sigo a un detenido de nombre Carlos Silva Rodríguez evitando que lo sometieran a la prueba del alcoholímetro en el Cuartel de la Policía del Municipio de Juana Díaz luego de que el patrullero Luis A. Morales detuviera a éste en la Auto-pista Las Américas bajo sospecha de que estaba guiando en estado de embriaguez.
En esa misma fecha, en el Cuartel de la Policía del Munici-pio de Juana Díaz, indebidamente el Juez de Distrito Luis G. Marrero Torres ejerció presión sobre el policía Luis A. Morales amenazándole de [sic] que le impondría un desacato si no se le complacía en su solicitud de que se le diera una oportunidad al detenido Carlos Silva Rodríguez, e impropia-*114mente el citado Juez influenció y presionó al teniente de la policía Luis A. De Jesús Santos para que éste, en conside-ración al hecho de que el querellado es Juez, en aquel momento se le complaciera en dicha petición. Allí en el cuar-tel, frente a varios policías, reiteradamente el Juez querellado insistió en lo anterior alegando su condición de magistrado para la exigencia y concesión de su solicitud.
En consecuencia, el Procurador General lo acusó de haber violado los Cánones I, XXI, XXIII y XXVI de los de Ética Judicial. Nos sometió la querella para que este Tribunal determinase la acción que proceda. Así haremos. Art. V, Sec. 11 de la Constitución; See. 24 de la Ley de la Judi-catura, Ley Núm. 11 de 24 de julio de 1952, según enmen-dada, 4 L.P.R.A. see. 232; Informe de la Comisión de la Rama Judicial en la Convención Constituyente, Diario de Sesiones de la Convención Constituyente, Ed. Equity, 1961; T. 4 L.P.R.A., pág. 2614.
El Canon I, en lo pertinente, dispone lo siguiente:
En el ejercicio de su delicada función, aquellos llamados a impartir justicia, conscientes de la posición que ocupan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y esti-mulen el respeto y la confianza en la judicatura.
El Canon XXI dispone que:
... El Juez debe evitar particularmente dar base para la sospecha razonable de que pueda estar utilizando las prerro-gativas o influencias de su cargo para su beneficio personal o de otras personas.
El Canon XXIII, en lo pertinente, dispone que:
... El Juez no debe influir ni directa ni indirectamente, para conseguir colocarse en mejor situación que cualquier otro ciudadano en el litigio de sus causas personales.
El Canon XXVI establece que las normas anteriormente enumeradas no son las únicas normas de ética que obligan al juez.
*115El Comisionado Especial que nombramos para ver la prueba en este caso, el abogado Aníbal Medina Tolentino, ex-Juez Superior, determinó como cuestiones de hecho que: (1) en la fecha de los hechos el juez querellado se llevó del Cuartel de la Policía de Juana Díaz a Carlos Silva Ro-dríguez, evitando así que éste fuese sometido a la prueba del alcoholímetro, luego de que fuera detenido en la carre-tera por el policía de patrulla Luis A. Morales, bajo sospe-cha de que estaba conduciendo en estado de embriaguez un vehículo de motor; (2) que en dicha fecha y en el mencio-nado Cuartel el querellado insistió ante varios agentes del orden público en llevarse a Silva Rodríguez, indicándole al policía Morales que él tenía autoridad para imponerle un desacato si no le permitía llevarse al referido individuo; y (3) que el querellado es una persona que goza de buena reputación. Tales determinaciones tienen base en la prueba.
Es evidente que el querellado violó los Cánones I y XXI. Una lectura de los fragmentos antes citados de dichos Cánones demuestra claramente que la acción del querellado contravino los mismos. Su acción no hizo honor a su deber como juez ni estimuló el respeto y la confianza que la ciuda-danía debe tener en la judicatura del país. La acción del querellado füe ilegal, altamente impropia y ciertamente demuestra una inhabilidad para el cargo de juez. Cuando un magistrado que está obligado a hacer respetar la ley utiliza la influencia de su cargo para impedir que ésta se cumpla no merece seguir desempeñando el alto ministerio que le fue conferido. Procede la destitución del querellado del cargo de Juez de Distrito.

Se dictará la correspondiente sentencia.

-0-
RESOLUCIÓN
San Juan, Puerto Rico, a 20 de octubre de 1982
A la moción de reconsideración presentada el 18 de junio de 1982 por el juez querellado, no ha lugar.
*116Lo acordó el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Díaz Cruz emitió opinión disidente. El Juez Asociado Señor Rebollo López disintió sin opinión. El Juez Asociado Señor Irizarry Yunqué no intervino.
(Fdo.) Lady Alfonso de Cumpiano

Secretoria General

-0-